TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00014-CV



                                      In re Jaime Luevano


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            M E M O R AN D U M O P I N I O N


               Relator Jaime Luevano filed a petition for writ of mandamus directed to

Texas Governor-elect Greg Abbott. However, we may issue writs of mandamus only against a

district judge or county judge sitting in our district, or to enforce our jurisdiction, none of

which are implicated here. See Tex. Const. art. V, § 6; Tex. Gov’t Code § 22.221(b); see also

In re Luevano, No. 01-13-00455-CR, 2013 Tex. App. LEXIS 7696, at * 1 (Tex. App.—Houston

[1st Dist.] June 25, 2013, orig. proceeding).

               The petition for writ of mandamus is dismissed for want of jurisdiction. See Tex. R.

App. P. 52.8(a).



                                                __________________________________________

                                                Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: January 14, 2015